Case 1:11-cr-20652-PAS Document 101 Entered on FLSD Docket 01/28/2021 Page 1 of 7




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                           CASE NO. 11-CR-20652-SEITZ

  UNITED STATES OF AMERICA

  v.

  JOSE MURPHY,

        Defendant.
  __________________________________/

         ORDER DENYING DEFENDANT’S RENEWED MOTIONS FOR
       COMPASSIONATE RELEASE BASED ON THE COVID-19 PANDEMIC

         This matter is before the Court on Defendant Jose Murphy’s renewed

  Motions for Compassionate Release [DE 91, 96], which seek release due to health

  risks associated with the COVID-19 pandemic. The Government opposes the

  Motions [DE 97], and the Defendant has replied [DE 98, 100]. The Court has

  considered the parties’ filings and the applicable law. Because the Court finds

  release inappropriate in light of the 18 U.S.C. § 3553(a) factors, Defendant’s

  Motions are DENIED.

         I.    Relevant Background 1

         The Court had earlier issued an Order Denying Defendant’s Motion for

  Compassionate Release Due to the COVID-19 Pandemic [DE 85], based on the

  insufficiency of Defendant’s health risks, and his incompatibility with home

  confinement. With regard to the latter, the Order noted that “Murphy has shown



  1The Court’s earlier Order Denying Defendant’s Motion for Compassionate Release Due to
  the COVID-19 Pandemic contains a more detailed background [DE 85 at 1-2] and is
  incorporated by reference into this Order as well.

                                             1
Case 1:11-cr-20652-PAS Document 101 Entered on FLSD Docket 01/28/2021 Page 2 of 7




  that he is not amenable to any release conditions short of prison” [DE 85 at 7]. In

  late November 2020 at FDC Miami, Murphy tested positive for COVID-19. As of

  December 10, 2020, he appears to be recovering [DE 100 at 2]. Murphy is still

  housed at FDC Miami, and his expected release date is February 7, 2021.

        II.    Legal Standard 2

        The framework to modify a sentence is set forth in 18 U.S.C. § 3582(c). See

  U.S. v. Maiello, 805 F.3d 992, 999 (11th Cir. 2015). The court upon motion of a

  defendant can modify a sentence if “extraordinary and compelling reasons warrant

  such a reduction…” 18 U.S.C. § 3582(c)(1)(A).

        That decision, however, may only come “after considering the factors set forth

  in [18 U.S.C. §] 3553(a).” Id. In addition to considering the “nature and

  circumstances of the offense and the history and characteristics of the defendant,”

  the § 3553(a) factors include, among others, “the need for the sentence imposed (A)

  to reflect the seriousness of the offense, to promote respect for the law, and to

  provide just punishment for the offense; (B) to afford adequate deterrence to

  criminal conduct; [and] to protect the public from further crimes of the defendant.”

  18 U.S.C. § 3553(a)(1) & (2).

        III.   Discussion

               A.     The Parties’ Positions

        Defendant’s principal arguments have not changed, and he seeks a sentence



  2The earlier Order [DE 85] described the legal standard for a motion for compassionate
  release. This Order incorporates that earlier discussion and highlights here portions
  relevant to the current Motions.

                                              2
Case 1:11-cr-20652-PAS Document 101 Entered on FLSD Docket 01/28/2021 Page 3 of 7




  reduction to time served. He reports a consistent set of health risks [DE 80 at 1; DE

  84 at 3-4; DE 91 at 2-4], most of which he acknowledges do not put him at added

  risk in the COVID-19 context [DE 98 at 9]. He complains that the Bureau of

  Prisons (“BOP”) has ineffectively responded to his health needs, and current

  “inhumane” conditions in prison have aggravated his health issues. Defendant

  further complains that the BOP has been unable to manage the pandemic outbreak,

  which has continued to worsen in its institutions, leading to increased infections.

        Defendant highlights his asthma, which he claims is moderate to severe [DE

  96 at 3-10; 98 at 5, 8]. He points out that the Government conceded in at least one

  case that moderate to severe asthma warrants compassionate release [DE 96 at 7].

  He believes either his asthma worsened, or the BOP should have prescribed him

  certain medications sooner, or both.

        Defendant also states that his body-mass index (“BMI”) level increases his

  health risks. He claims his obesity (a 30.5 BMI) now qualifies as an additional risk

  factor, since the CDC lowered the relevant level from 40 to 30. He makes a

  comparable claim to his asthma, that the Government has conceded in at least one

  case that BMI constituted extraordinary and compelling reasons for release.

        With regard to the 18 U.S.C. § 3553(a) factors, Defendant contends release is

  appropriate because he’s served most of his sentence, can present certificates of

  accomplishment obtained prior to revocation of his supervised release, and has a

  “stable and detailed release plan” [DE 96 at 17]. He notes that his supervised




                                            3
Case 1:11-cr-20652-PAS Document 101 Entered on FLSD Docket 01/28/2021 Page 4 of 7




  release violations were not acts of violence and do not reveal an inability to protect

  himself from the current pandemic, if released.

         Procedurally, Defendant states that he has satisfied the exhaustion

  requirement under 18 U.S.C. § 3582(c). Finally, Murphy claims he has been denied

  the ability to serve his last months in a residential facility because the COVID-19

  pandemic has restricted movement from FDC Miami, where he is located, to his

  designated facility in South Carolina.

         The Government opposes the renewed Motions. It contends that Defendant

  only has one risk factor (his BMI), and the severity of his asthma is unclear from his

  medical records. At any rate, the Government concludes, release is not appropriate

  in light of the 18 U.S.C. § 3553(a) factors. Finally, the Government details efforts

  the BOP has undertaken to bring the COVID-19 pandemic under control in its

  institutions.

                  B.   Basis for Court’s Determination3

         The Government does not dispute Defendant Murphy’s contention that he

  has satisfied the administrative remedies exhaustion requirement under 18 U.S.C.

  § 3582, so the Court considers the merits of his Motions. While the parties dispute

  the severity of Defendant’s health, as the Court noted in its earlier Order, he suffers

  from medical issues that appear serious. Moreover, Defendant’s account of the

  BOP’s handling of his conditions, generally, and of his contracting COVID-19,


  3This Order incorporates the basis of determination from the earlier Order [DE 311 at 5-7],
  except to the extent that discussion relates to Defendant’s earlier failure to provide medical
  records.


                                                4
Case 1:11-cr-20652-PAS Document 101 Entered on FLSD Docket 01/28/2021 Page 5 of 7




  specifically, is discouraging, at best. The BOP is undoubtedly under great pressure

  to manage the pandemic, but Defendant’s experience at FDC Miami, as he relates

  it, calls into question the BOP’s success doing so at this institution.

        Defendant’s health, however, is not ultimately determinative of his Motions.

  As noted above, any sentence reduction must be consistent with the 18 U.S.C. §

  3553(a) factors. The Court’s earlier Order Denying Defendant’s Motion for

  Compassionate Release Due to the COVID-19 Pandemic recounted Defendant’s

  behavior on supervised release, the parties’ proposed solution, and the result.

  Despite the Court’s sympathies for Defendant’s health struggles, he has proven

  through his behavior a disrespect for the law.

        Defendant fails to address these actions in his two Motions, Reply, or

  Supplement. He simply notes that his actions were not violent and not inconsistent

  with managing his health at home. This is inadequate for addressing the Court’s

  concern for his recent, repeated flouting of the law. Thus, even if the Court

  determined that Defendant Murphy’s medical bases sufficed, he would still be

  ineligible for relief based on the 18 U.S.C. § 3553(a) factors. See 18 U.S.C. §

  3582(c)(1).

        As a result, the Court need not reach an analysis of the severity of his

  medical issues. The Court does not intend to minimize the seriousness of

  Defendant’s asthma or other health issues, or discredit Defendant’s concerns for his

  health and the BOP’s management of the pandemic. But given the Defendant’s

  admitted, recent, intentional, and repeated actions demonstrating his disrespect for



                                              5
Case 1:11-cr-20652-PAS Document 101 Entered on FLSD Docket 01/28/2021 Page 6 of 7




  the law, the Court cannot reduce Defendant’s sentence after considering the §

  3553(a) factors. Consistent with this result, the Court cannot entertain any

  argument that he has been wrongfully deprived of his final months at a residential

  transitional facility, due to his out-of-state institution designation. At any rate, the

  place and manner of a prisoner’s housing is under the BOP’s authority, not the

  Court’s. 18 U.S.C. § 3621(b).

               C.        Motion to Remain at FDC Miami

        Defendant has also filed a Motion to remain at FDC Miami [DE 99], given the

  impending conclusion of his prison term, because he intends on residing in Miami,

  Florida, upon his release. In his Motion, he feared as of October 2020 that a return

  to his designated institution in South Carolina was imminent. Current records,

  however, show that Defendant has remained at FDC Miami, and he is expected to

  be released next month. Thus, his fears appear unrealized. As a result, any

  recommendation by the Court appears unwarranted. Thus, his Motion is denied,

  without prejudice, to be renewed if he continues to believe he will be returned to his

  designated facility.

        Therefore, it is

        ORDERED THAT

        1.     Defendant Jose Murphy’s renewed Motions for Compassionate Release

  [DE 91, 96] are DENIED.




                                             6
Case 1:11-cr-20652-PAS Document 101 Entered on FLSD Docket 01/28/2021 Page 7 of 7




        2.    Defendant Jose Murphy’s Motion for the Court to Recommend to BOP

  that Mr. Murphy be Held at FDC-Miami Until the Court Rules on His Motion for

  Compassionate Release [DE 99] is DENIED, WITHOUT PREJUDICE.

        DONE AND ORDERED in Miami, Florida, this 28th day of January, 2021.




                                ________________________________
                                PATRICIA A. SEITZ
                                UNITED STATES SENIOR DISTRICT JUDGE




                                         7
